Order, Supreme Court, New York County (Stephen Crane, J.), entered on or about September 9, 1996, which, in an action by an insurer to recover premiums allegedly due under a commercial automobile liability policy, denied third-party defendant insurance brokers’ motion to dismiss the third-party complaint for failure to state a cause of action, unanimously affirmed, with costs.
We agree with the IAS Court that the insureds’ third-party complaint, liberally construed, states a cause of action for fraud in alleging that the brokers induced the insureds to cancel the insurance they already had in order to take out insurance with plaintiff for a quoted premium; that although they paid the premium, plaintiff canceled the policy, claiming additional premiums above the quote were due; and that the insureds incurred losses as a result. Concur—Sullivan, J. P., Milonas, Wallach, Williams and Colabella, JJ.